Citation Nr: 1816505	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-19 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals January 23, 2018 decision is warranted with respect to the issue of whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse.

2.  Whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) of the Appeals Management Center.  Jurisdiction rests with the VA Regional Office (RO) in St. Paul, Minnesota.

The issue of whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The January 23, 2018 Board decision, in pertinent part, granted the appeal as to the issue of whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse, by finding effective November 1, 2009, but no earlier, the Veteran was entitled to compensation benefits at the 40 percent rate for himself and his dependent spouse pursuant to VA's Compensation Rate Table.


CONCLUSION OF LAW

Vacatur of that portion of the January 23, 2018 Board decision with respect to the issue of whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse, is warranted.  38 U.S.C. §§ 7104(a) (West 2012); 38 C.F.R. § 20.904 (2017).


VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.904 (2017).    

The January 23, 2018 Board decision, in pertinent part, granted the appeal as the issue whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse, by finding effective November 1, 2009, but no earlier, the Veteran was entitled to compensation benefits at the 40 percent rate for the himself and his dependent spouse pursuant to VA's Compensation Rate Table.  However, a May 2, 2016 notification letter associated with the claims filed indicated a dependency allowance for the veteran's spouse was granted effective October 30, 2009 and payable November 1, 2009, and a May 9, 2016 notification letter provided, in part, the specific amount of past due benefits and the corresponding amount withheld for attorney fees.  Conversely, the Veteran's entitlement to such payment was not reflected elsewhere, notably in the subsequent May 2017 statement of the case, which specifically addressed this issue.  In fact, the May 2017 statement of the case provided calculations based upon the single rate effective from November 1, 2009.  Furthermore, the Veteran, through his attorney, argues he was paid at the single rate from November 1, 2009.  Thus, the evidence is conflicting as to whether effective November 1, 2009, the Veteran in fact, received compensation benefits at the 40 percent rate for himself and his dependent spouse pursuant to VA's Compensation Rate Table.  

Accordingly, the January 23, 2018 Board decision addressing the issue of whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse is vacated.

(The Board's January 23, 2018 remand with respect to the issues of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to August 24, 2016 and entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to August 24, 2016, are undisturbed.)


ORDER TO VACATE

That portion of the of the January 23, 2018 Board decision which granted the appeal as to the issue of whether the amount of past due benefits the Veteran received from the rating decision dated June 18, 2015 was correct, based on additional compensation benefits for the Veteran's dependent spouse, is vacated.


REMAND

As discussed above, it is unclear that if, effective November 1, 2009, the Veteran actually received payment for compensation benefits at the 40 percent rate for himself and his dependent spouse pursuant to VA's Compensation Rate Table.  A May 2, 2016 notification letter associated with the claims filed indicated a dependency allowance for the veteran's spouse was granted effective October 30, 2009 and payable November 1, 2009, and a May 9, 2016 notification letter provided, in part, the specific amount of past due benefits and the corresponding amount withheld for attorney fees.  Conversely, the Veteran's entitlement to such payment was not reflected elsewhere in the record, notably in the subsequent May 2017 statement of the case, which specifically addressed this issue.  In fact, the May 2017 statement of the case provided calculations based upon the single rate effective from November 1, 2009.

Thus, the Board finds that remand is necessary for an accounting of the compensation benefits that were actually paid to the Veteran and the AOJ should set forth in the record a written paid and due audit of the Veteran's compensation benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  In light of the conflicting and insufficient documentation of record, as outlined above, the AOJ should prepare a complete audit of payment of compensation benefits to the Veteran for the period from November 1, 2009.  This audit should reflect, on a month-by-month basis, the amounts of compensation actually paid to the Veteran, with a full explanation of the calculations made to arrive at the amounts in question.  A copy of the written audit should be associated with the claims file and also provided to the Veteran and his representative.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


